RENDERED: SEPTEMBER 17, 2021; 10:00 A.M.
                    TO BE PUBLISHED

          Commonwealth of Kentucky
                  Court of Appeals

                    NO. 2019-CA-0328-MR

NORTON HEALTHCARE, INC.                              APPELLANT


          APPEAL FROM JEFFERSON CIRCUIT COURT
v.         HONORABLE ANNIE O’CONNELL, JUDGE
                  ACTION NO. 11-CI-006125


JOYCE TURNER                                          APPELLEE

AND


                    NO. 2019-CA-0569-MR

JOYCE TURNER                                CROSS-APPELLANT


       CROSS-APPEAL FROM JEFFERSON CIRCUIT COURT
v.         HONORABLE ANNIE O’CONNELL, JUDGE
                 ACTION NO. 11-CI-006125


NORTON HEALTHCARE, INC.                      CROSS-APPELLEE
                                      OPINION
                                     REVERSING

                                     ** ** ** ** **

BEFORE: LAMBERT, McNEILL, AND TAYLOR, JUDGES.

McNEILL, JUDGE: This is a disability discrimination case filed under the

Kentucky Civil Rights Act (KCRA), where a Jefferson Circuit Court jury found in

favor of Appellee, Joyce Turner (Turner). The jury awarded Turner $91,139.59 in

back pay and $1,000,000.00 for embarrassment, humiliation, and emotional

distress. Appellant, Norton Healthcare Inc. (Norton), appealed and Turner cross-

appealed. Norton raises a legal issue concerning Turner’s alleged disability,

alleges that her evidence at trial was insufficient to establish liability, and, in the

alternative, that the emotional damages award was excessive. Norton requests that

we reverse the judgment. For the following reasons, we agree.

               FACTUAL AND PROCEDURAL BACKGROUND

             Turner began working as a registered nurse for Norton on December

16, 2001. She was diagnosed with breast cancer on June 24, 2009. On July 2,

2009, Turner’s tumor and several lymph nodes were surgically removed. She was

able to return to work soon thereafter with no restrictions and continued to treat her

symptoms using chemotherapy from July 2009 through December 2009. Turner

took a period of paid medical leave between October 2009 and December 2009.

She returned to work in January of 2010 with no medical restrictions.

                                           -2-
                On January 27, 2010, Turner met with her supervisors Cindy Carr,

Donna Watkins, and employee relations manager, Nicole Yadon, to discuss

Turner’s alleged failure to follow required protocols concerning medication

charting and dispensing that occurred on multiple instances. Turner was placed on

administrative leave as a result. Ultimately, on February 1, 2010, Norton

terminated Turner’s employment. Turner filed suit in Jefferson Circuit Court on

September 19, 2011, asserting three separate causes of action: (1) discrimination

on the basis of her disability or perceived disability in violation of the KCRA,

KRS1 344.040 et seq.; (2) discrimination on the basis of age in violation of the

KCRA; and (3) a claim for punitive damages and intentional infliction of

emotional distress (IIED).

                On December 20, 2011, the trial court dismissed Turner’s third cause

of action for punitive damages and IIED. The only issue before this Court

concerns Turner’s disability discrimination claim, wherein she specifically

complained that she was fired because of her cancer. Norton denies this allegation,

instead contending that Turner’s employment was terminated due to her failure to

properly perform her work duties. Norton specifically asserts that Turner

committed serious medication charting and administration errors and therefore

endangered patients. Norton subsequently filed a motion for summary judgment


1
    Kentucky Revised Statutes.

                                          -3-
arguing, inter alia, that Turner did not have a qualifying disability under the

KCRA and that Norton was entitled to a judgment as a matter of law. The motion

was denied and the case proceeded to trial.

                After the close of Turner’s proof, Norton requested a directed verdict,

which was denied by the trial court. On June 15, 2018, a Jefferson Circuit Court

jury found in favor of Turner. As previously stated, the jury awarded Turner

$91,139.59 in back pay and $1,000,000.00 for embarrassment, humiliation, and

emotional distress. In a subsequent order, the court reduced the back pay award by

$6,600.00, which represents the sum Turner received from unemployment

insurance after her employment with Norton was terminated. Norton then filed a

motion for a judgment notwithstanding the verdict (JNOV),2 motion for a new trial,

and a motion to alter, amend, or vacate the judgment under CR3 59.05, which were

denied by the trial court. Norton appealed to this Court as a matter of right

contesting those post-trial orders4 as well as the underlying judgment entered on

September 12, 2018. Turner cross-appealed. Oral argument was granted and the

parties were permitted to file supplemental briefing. Having carefully considered




2
    CR 50.02.
3
    Kentucky Rules of Civil Procedure.
4
  An order denying CR 59.05 relief is not in itself a final and appealable order. Tax Ease Lien
Investments 1, LLC v. Brown, 340 S.W.3d 99 (Ky. App. 2011).

                                               -4-
the law and the record, we reverse the trial court’s denial of Norton’s JNOV

motion.

                              STANDARDS OF REVIEW

              We review a trial court’s ruling on a JNOV for clear error. Peters v.

Wooten, 297 S.W.3d 55, 65 (Ky. App. 2009). “[W]e are to affirm unless there is a

complete absence of proof on a material issue in the action, or if no disputed issue

of fact exists upon which reasonable men could differ.” Storm v. Martin, 540

S.W.3d 795, 800 (Ky. 2017) (citation omitted).5 Furthermore, “[t]he trial court is

vested with a broad discretion in granting or refusing a new trial, and [appellate

courts] will not interfere unless it appears that there has been an abuse of

discretion.” Savage v. Three Rivers Med. Ctr., 390 S.W.3d 104, 111 (Ky. 2012)

(citations omitted).

                                         ANALYSIS

              Norton specifically raises the following arguments: 1) the undisputed

evidence demonstrates Turner did not have a qualifying “disability” under the

KCRA; 2) there was no evidence that the decision to terminate Turner’s


5
  Norton’s claim that Turner lacked a qualifying disability was raised in its motions for summary
judgment, a directed verdict, and JNOV. Norton properly appeals from denial of the latter.
“[O]nce the trial begins, the underlying purpose of the summary judgment expires and all matters
of fact and law procedurally merge into the trial phase, subject to in-trial motions for directed
verdict or dismissal and post-judgment motions for new trial and/or judgment notwithstanding
the verdict.” Transportation Cabinet, Bureau of Highways, Commonwealth of Kentucky v.
Leneave, 751 S.W.2d 36, 38 (Ky. App. 1988). See also Ortiz v. Jordan, 562 U.S. 180, 183-84,
131 S. Ct. 884, 888-89, 178 L. Ed. 2d 703 (2011).

                                              -5-
employment was substantially motivated by a disability; and 3) the court should

vacate the excessive emotional damages award. Turner’s cross-appeal argues that

“by offsetting Turner’s back pay award by her unemployment benefits, the circuit

court deprived her of a statutory entitlement, and granted Norton a windfall on

liability.” The first issue is dispositive here. However, it is first necessary to

address the underlying statutory and other relevant legal authority.

      A.     The KCRA

             “Given similar language and the stated purpose of KRS Chapter 344

to embody the federal civil rights statutes, including the Americans with

Disabilities Act (ADA), this court may look to federal case law in interpreting the

Kentucky Civil Rights Act with respect to [a] claim of disability discrimination

under KRS 344.040.” Hallahan v. The Courier-Journal, 138 S.W.3d 699, 705-06

(Ky. App. 2004).

             In Hallahan a panel of this Court summarized what is necessary for a

plaintiff to demonstrate a prima facie case of disability discrimination under the

KCRA:


                    Under KRS 344.040(1), it is unlawful for an
             employer to discharge or otherwise discriminate
             against an individual with respect to compensation,
             terms, conditions or privileges of employment
             because the person is a “qualified individual with a
             disability.” The plaintiff bears the initial burden of
             establishing a prima facie case of disability

                                          -6-
             discrimination against the defendant. In order to
             establish a prima facie case of discrimination
             based on a disability, the plaintiff must show: (1) that he
             had a disability as that term is used under the statute (i.e.,
             the Kentucky Civil Rights Act in this case); (2) that he
             was “otherwise qualified” to perform the requirements of
             the job, with or without reasonable accommodation; and
             (3) that he suffered an adverse employment decision
             because of the disability.

                    Under KRS 344.010(4), a “disability” is defined
             as:

                    (a) A physical or mental impairment that
                    substantially limits one (1) or more of the major
                    life activities of the individual;

                    (b) A record of such an impairment; or

                    (c) Being regarded as having such an impairment.

Id. at 706-07 (citations and footnotes omitted).

             Under the KCRA, major life activities include, “among other things,

walking, seeing, hearing, performing manual tasks, caring for oneself, speaking,

breathing, learning, and working.” Howard Baer, Inc. v. Schave, 127 S.W.3d 589,

592 (Ky. 2003) (citations and footnotes omitted). “Whether the plaintiff has an

impairment and whether the conduct affected by the impairment is a major life

activity under the statute are legal questions.” Hallahan, 138 S.W.3d at 707

(citation omitted). However, “[t]he ultimate determination of whether the

impairment substantially limits the major life activity generally is a factual issue

for the jury, but it may be resolved upon summary judgment under the appropriate

                                          -7-
circumstances.” Id. (citing Doebele v. Sprint/United Management Co., 342 F.3d

117, 1130 n.5 (10th Cir. 2003)).

         B.     Application of the ADA and Its Amendments

                The primary issue before this Court is whether, as a matter of law,

Turner’s cancer constitutes a qualifying disability under the KCRA. The definition

of disability provided in KRS 344.010(4) is identical to the original version of the

ADA under 42 U.S.C.6 § 12102(2). In 2008, Congress amended the ADA to

provide a much more robust definition of disability. However, the KCRA has not

been amended to reflect these changes. Nevertheless, Turner primarily contends

that we should interpret the relevant provisions of the KCRA in tandem with the

2008 amendments to the ADA. A comparison of the original provision, 42 U.S.C.

§ 12102, and its amended version is instructive. The former provides in relevant

part as follows:

                (2) DISABILITY. – The term “disability” means, with
                respect to an individual –

                          (A) a physical or mental impairment that
                          substantially limits one or more of the major life
                          activities of such individual;

                          (B) a record of such an impairment; or

                          (C) being regarded as having such an impairment.



6
    United States Code.

                                               -8-
42 U.S.C. § 12102(2) (1990), amended by 42 U.S.C. § 12102 (2008). By contrast,

the amended version provides in relevant part:

            (1) Disability

            The term “disability” means, with respect to an
            individual –

                   (A) a physical or mental impairment that
                   substantially limits one or more major life
                   activities of such individual;

                   (B) a record of such an impairment; or

                   (C) being regarded as having such an impairment
                   (as described in paragraph (3)).

            (2) Major life activities

                   (A) In general

                       For purposes of paragraph (1), major life
                       activities include, but are not limited to, caring
                       for oneself, performing manual tasks, seeing,
                       hearing, eating, sleeping, walking, standing,
                       lifting, bending, speaking, breathing, learning,
                       reading, concentrating, thinking,
                       communicating, and working.

                   (B) Major bodily functions

                       For purposes of paragraph (1), a major life
                       activity also includes the operation of a major
                       bodily function, including but not limited to,
                       functions of the immune system, normal cell
                       growth, digestive, bowel, bladder,
                       neurological, brain, respiratory, circulatory,
                       endocrine, and reproductive functions.


                                         -9-
42 U.S.C. § 12102 (1)-(2) (amending 42 U.S.C. § 12102 (1990)) (emphasis added).

The amended version of the ADA is commonly referred to as the Americans with

Disabilities Act Amendments Act (ADAAA). The amended statute provides a

broad definition of “major life activities.” The original version did not define that

term. The amended provision also creates an entirely new category – “Major

bodily functions” – and then construes those bodily functions as constituting

“major life activities” for purposes of paragraph (1). Accordingly, the amended

version provides a more expansive definition of what constitutes “major life

activities.”

               However, “normal cell growth” appears only in the ADAAA

definition of what constitutes a qualifying disability. See 42 U.S.C. § 12102(2)(B)

(2008). The pre-amendment version does not contain that provision. As stated,

the KCRA mirrors the pre-amendment version articulated under 42 U.S.C. §

12102(2) (1990) and, therefore, does not expressly recognize “normal cell growth”

as a major life activity, the substantial limitation of which would constitute a

qualifying disability under Kentucky law.

               Critically, the evidence cited by Turner at trial and in her argument on

appeal concerning this issue omits any specific evidence of a qualifying disability

under the KCRA. One need not be an oncologist to see the merit in Turner’s

position that cancer limits normal cell growth. Nevertheless, the question before


                                          -10-
this Court is an issue of law, not medicine. Neither the plain language of the

KCRA nor its accompanying case law has embraced “normal cell growth” as a

major life activity. Turner concedes that a panel of this Court has previously

applied the ADA’s pre-amendment standards to the KCRA. See Larison v. Home

of the Innocents, 551 S.W.3d 36 (Ky. App. 2018). Therein, the Court held that

“the KCRA retains the former definition of disability, prior to the 2008

Amendments of the federal law.” Id. at 43 (emphasis in original) (citation

omitted). We decline Turner’s request to revisit Larison’s holding and echo the

reasoning embraced by the United States District Court for the Western District of

Kentucky:

              [t]he Court’s research has revealed no published
              Kentucky cases addressing how the ADAAA affects, if at
              all, claims for disability discrimination brought under the
              KCRA. Federal courts continue to interpret the KCRA
              consistent with pre-ADAAA jurisprudence. Until such
              time as the Kentucky Supreme Court or General
              Assembly speaks on this issue, the Court will take that
              approach.

Laferty v. United Parcel Serv., Inc., 186 F. Supp. 3d 702, 707 n.3 (W.D. Ky. 2016)

(citations omitted).7 Turner further argues, however, that even if we decline to



7
 See also, e.g., Watkins v. Shriners Hosps. for Children, Inc., No. 5:18-CV-548-REW-MAS,
2020 WL 2309468, at *9 (E.D. Ky. May 8, 2020) (“Larison . . . is controlling authority.”); and
Hernandez v. Mayfield Consumer Products, LLC, No. 2020-CA-0459-MR, 2021 WL 223530, at
*5 (Ky. App. Jan. 22, 2021) (citation omitted) (“because the KCRA has not been amended to
conform with the ADAAA, courts continue to interpret the KCRA consistently with pre-
amendment ADA law.”).

                                             -11-
apply the amended language of ADAAA, Turner’s breast cancer still constitutes a

qualifying disability under the pre-amended version that is mirrored in the KCRA.

We disagree.

      C.     Application of the KCRA

             To reiterate, disability is defined under KRS 344.010(4) as:

             (a) A physical or mental impairment that substantially limits
                 one (1) or more of the major life activities of the
                 individual;

             (b) A record of such an impairment; or

             (c) Being regarded as having such an impairment.

As also previously cited, major life activities under the KCRA include, “among

other things, walking, seeing, hearing, performing manual tasks, caring for oneself,

speaking, breathing, learning, and working.” Schave, 127 S.W.3d at 592 (citations

and footnotes omitted) (emphasis added). Therefore, although the statutory

definition of disability under KRS 344.010(4) may not be as expansive as the

ADAAA, courts have interpreted KRS 344.010(4) with a degree of elasticity to

include at least rudimentary and fundamental daily tasks. Nevertheless, we cannot

overly stress that the evidence cited by Turner at trial and in her argument on

appeal concerning this issue omits any specific evidence of a qualifying disability

under the KCRA. For example, during closing argument, Turner’s counsel

referenced the requirement of a substantial limitation on major life activities and


                                        -12-
conceded that “we know [Turner] could do all of those things. We know that

[Turner] could go to work. Let me tell you what [Turner] couldn’t do. She

couldn’t have her cells grow normally.” Norton objected and the trial court

admonished Turner’s counsel to conform her argument to the evidence presented.

Thereafter, Turner’s counsel stated as follows:

              Joyce Turner had cancer – breast cancer. If you didn’t
              treat cancer, what do you think would happen? What
              kind of major life activities would be impacted if you
              didn’t treat the cancer that you discovered that you had?
              How about all of them? It’s very likely, but what
              happened – cancer is a potentially fatal disease. Joyce
              Turner was receiving treatment to stave off any impact to
              walking, talking, sleeping, thinking, all those things,
              because she wanted to live and not die. Opposing
              counsel wants you to believe that [Turner’s] cancer
              didn’t impact any major life activity, but that’s not what
              the case is. Major life activities are all going to be
              impacted by cancer if it’s not treated, and that’s what was
              going to happen with [Turner].8

However, the pre-amendment version of the ADA has been interpreted as requiring

“a person be presently – not potentially or hypothetically – substantially limited in

order to demonstrate a disability.” Sutton v. United Air Lines, Inc., 527 U.S. 471,

482, 119 S. Ct. 2139, 2146, 144 L. Ed. 2d 450 (1999), superseded by statute, ADA

Amendments Act of 2008, Pub. L. No. 110-325 (eff. Jan. 1, 2009). Rather, a



8
 Turner’s closing argument was confined mostly to disputing the process and substance of
Norton’s investigation into her job performance, and therefore focusing on her termination as a
pretext to the actual alleged reason that her employment was terminated, i.e., her cancer.

                                              -13-
“disability exists only where an impairment ‘substantially limits’ a major life

activity, not where it might, could, or would be substantially limiting if mitigating

measures were not taken.” Id. (internal quotation marks omitted). And as

previously stated, it is undisputed that Turner returned to work at Norton after her

chemotherapy treatments with no restrictions. Turner also repeatedly testified that

she had no physical limitations resulting from her cancer or its treatment other than

brief occasions of fatigue, nausea, and hot-flashes. In fact, she was very adamant

about how well she felt during her treatment. Lastly, at oral argument on appeal,

Turner’s counsel candidly stated:

             We did not argue that Turner could not work, that she
             could not take care of herself or perform manual tasks.
             What was argued, has always been, that her major life
             activity that was substantially limited was . . . . Normal
             cell growth was the major life activity at each point of
             this trial that was argued was substantially limited.

             Although the tragedy of a cancer diagnosis and its accompanying

tribulations are not remiss from our consideration, without clearly articulable

evidence that conforms with KRS 344.010(4) and its associated case law, cancer

cannot automatically be considered a qualifying disability. See Watkins, 2020 WL

2309468, at *10 (collecting cases) (“Unlike decisions applying the updated federal

statute, pre-ADAAA cases generally have held that cancer is not a qualifying

disability.”). More precisely, although it is clear that cancer is often accompanied

by physical or mental limitations, Turner has not presented any specific evidence

                                         -14-
of a qualifying disability under the KCRA “upon which reasonable men could

differ.” Storm, 540 S.W.3d at 800 (citation omitted). Rather, Turner concedes that

she argued throughout the litigation that the major life activity at issue was normal

cell growth, which is not recognized under Kentucky law. Therefore, Norton was

entitled to a JNOV. This is not to say that cancer cannot be a qualifying disability

based on the specific evidence offered in certain cases. In the present case,

however, no such evidence was presented.9 In that same vein, Turner has not cited

any sufficient evidence indicating that her employment was terminated because she

was “regarded as having such an impairment.” KRS 344.010(4)(c). Although

Turner’s supervisors were aware that she had cancer, that alone is insufficient to

satisfy KRS 344.010(4). See Hallahan, 138 S.W.3d at 708 (“[t]he mere fact that

[employer] had knowledge of [employee]’s medical problems, however, was not

sufficient to show that it regarded him as having a disabling impairment.”).

               Lastly, in its “findings and purposes” for amending the ADA,

Congress has expressed displeasure with courts’ narrow interpretation of “the

broad scope of protection intended to be afforded by the ADA.” ADA

Amendments Act of 2008, Pub. L. No. 110-325 (eff. Jan. 1, 2009). Accordingly,




9
  We reach this conclusion in consideration that the parties have had the opportunity to
extensively brief this case and to present their arguments orally to the Court. We commend the
presentation and arguments of both parties. Nevertheless, the evidence presented is insufficient
to satisfy the KCRA’s qualifying disability requirement.

                                              -15-
Turner’s argument is not without merit that the ADA and by analogy, the KCRA,

could be broadly construed to include “normal cell growth” even if not expressly

codified. Nevertheless, we must reiterate and ultimately conclude that “[u]ntil

such time as the Kentucky Supreme Court or General Assembly speaks on this

issue, the Court will take [the pre-ADAAA] approach.” Laferty, 186 F. Supp. 3d at

707 n.3.

      D.     Remaining Issues

             Because Turner failed to demonstrate that she had a qualifying

disability as a matter of law, this case should not have gone to trial. As a result, the

trial court erred in failing to grant Norton’s motion for a directed verdict, and its

subsequent JNOV motion that is the subject of this appeal. Therefore, we need not

address Norton’s remaining post-trial motions, causation, damages, or any other

factual questions. Turner’s cross appeal concerning the offset of her back pay

award resulting from her unemployment benefits is also now moot. However, it

has become clear to this Court that it is necessary to clarify that the correct causal

standard for disability discrimination cases brought under the KCRA is the “but-

for” standard. See, e.g., Hammond v. Norton Healthcare, Inc., No. 2011-CA-

000586-MR, 2012 WL 5039465 (Ky. App. Oct. 19, 2012); and Lewis v. Humboldt

Acquisition Corp., Inc., 681 F.3d 312 (6th Cir. 2012) (en banc).




                                          -16-
                                 CONCLUSION

            For the foregoing reasons, we reverse the Jefferson Circuit Court’s

Order that denied Norton’s JNOV motion with instructions to enter a judgment in

favor of Norton, pursuant to its motion for a judgment notwithstanding the verdict.



            ALL CONCUR.



BRIEFS FOR APPELLANT/                     BRIEF FOR APPELLEE/
CROSS-APPELLEE:                           CROSS-APPELLANT:

Donna King Perry                          Jeremiah W. Reece
Jeremy S. Rogers                          Louisville, Kentucky
Robert C. Rives, IV
Amir J. Nahavandi
Louisville, Kentucky

ORAL ARGUMENT FOR                         ORAL ARGUMENT FOR
APPELLANT/CROSS-                          APPELLEE/CROSS-
APPELLEE:                                 APPELLANT:

Jeremy S. Rogers                          Jeremiah W. Reece
Louisville, Kentucky                      Louisville, Kentucky




                                       -17-